                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI

SUZANNE STEINBACH,                          )
                                            )
                        Plaintiff,
                                            )
v.                                          )     CASE NO.: 2:19-cv-04176-NKL
MAXION WHEELS SEDALIA LLC,                  )
                                            )
                        Defendant.          )

                RULE 7.1 CORPORATE DISCLOSURE STATEMENT
       Defendant Maxion Wheels Sedalia LLC, by and through the undersigned counsel, hereby

submits this Corporate Disclosure Statement pursuant to Rule 7.1 of the Federal Rules of Civil

Procedure and U.S. District Court for the Western District of Missouri Local Rule 7.1:

       1.      Maxion Wheels Sedalia LLC is a limited liability company organized under the

laws of the state of Delaware.

       2.      The sole member of Maxion Wheels Sedalia LLC is Maxion Wheels U.S.A. LLC,

which is a Delaware limited liability company.

       3.      The sole member of Maxion Wheels U.S.A. LLC is Maxion Wheels, which is a

Delaware corporation.

       4.      Maxion Wheels’ sole stockholder is Iochpe Holdings, LLC, which is a Delaware

limited liability company.

       5.      The sole member of Iochpe Holdings, LLC is Iochpe-Maxion S.A., is a publicly

traded company registered with the Board of Trade of the State of Sao Paulo, Brazil, and no

single stockholder holds over 10% of its stock.




                                                  1
                                            Respectfully submitted,
                                            /s/ J. Randall Coffey
                                            J. Randall Coffey, MO Bar No. 35070
                                            Samantha J. Monsees, MO Bar No. 65545
                                            FISHER & PHILLIPS LLP
                                            4900 Main Street, Suite 650
                                            Kansas City, MO 64112
                                            TEL: (816) 842-8770
                                            FAX: (816) 842-8767
                                            Email: rcoffey@fisherphillips.com
                                            Email: smonsees@fisherphillips.com

                                            ATTORNEYS FOR DEFENDANT
                                            MAXION WHEELS SEDALIA LLC




                               CERTIFICATE OF SERVICE

        I hereby certify that on this 12th day of September, 2019, a true and correct copy of the
above and foregoing was filed using the Court’s CM/ECF System, which will automatically send
notice of the filing to the following:

              Kirk Rahm, office@rahmlaw.com
              Gayle McVay
              Cristina Olson
              RAHM, RAHM & MCVAY, P.C.
              511 Foster Lane
              Warrensburg, MO 64093
              Phone: 660.747.5152
              Facsimile: 660.747.1242
              Attorneys for Plaintiff Suzanne Steinbach


                                            /s/ J. Randall Coffey
                                            Attorney for Defendant




                                               2
